     Case: 0:20-cv-00070-DLB Doc #: 7 Filed: 08/24/20 Page: 1 of 3 - Page ID#: 37




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                    AT ASHLAND

CIVIL ACTION NO. 20-70-DLB

DUANE ALAN DUVALL,                                                                  PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


B. GERALD, et al.,                                                             DEFENDANTS

                                         *** *** *** ***

        Duane Alan Duvall is a prisoner who was formerly incarcerated at the Federal

Correctional Institution (FCI) in Ashland, Kentucky and is now confined at the FCI in

Allenwood, Pennsylvania. Proceeding without a lawyer, Duvall recently filed a civil rights

complaint with this Court. (Doc. # 1). That submission is now before the Court on initial

screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the Court will

dismiss Duvall’s complaint.

        Last year, Duvall filed a petition for a writ of habeas corpus with this Court pursuant

to 28 U.S.C. § 2241. See Duvall v. U.S. Department of Justice Federal Bureau of Prisons,

No. 0:19-cv-100-HRW, at Doc. # 1 (E.D. Ky. 2019). In that petition, Duvall indicated that

prison officials at FCI - Ashland had disciplined him for “interfering with the taking of count.”

Id. As punishment, Duvall apparently received seven days in the prison’s special housing

unit (SHU), a three-point custody level increase, and the loss of other privileges. Id.

Duvall maintained that an officer lied on his incident report and that he was not guilty of

the charged offense. See id.


                                               1
   Case: 0:20-cv-00070-DLB Doc #: 7 Filed: 08/24/20 Page: 2 of 3 - Page ID#: 38




       This Court, however, conducted an initial screening of Duvall’s petition pursuant to

28 U.S.C. § 2243 and denied it without prejudice. See Duvall, No. 0:19-cv-100-HRW, at

Doc. # 5. Among other things, the Court noted that Duvall had not lost any good conduct

time as a result of the incident in question, and, as a result, his habeas petition was not

procedurally proper. See id. That said, the Court noted that Duvall could still file a civil

rights case seeking to expunge his disciplinary report, if he chose to do so. See id.

       Duvall has now filed that civil rights complaint as his initial pleading in this action.

(Doc. # 1). Duvall puts forth essentially the same allegations as before, claims that his

constitutional rights have been violated, and asks that his disciplinary report be expunged

and that he be “made whole for the violations against” him. Id.

       The Court, however, will dismiss Duvall’s complaint pursuant to 28 U.S.C. § 1915A

because it fails to state a claim upon which relief may be granted. To be sure, “a prisoner

has a limited right to have erroneous information expunged from his prison file.” Johnson

v. CCA-Northeast Ohio Corr. Ctr. Warden, 21 F. App’x 330, 332 (6th Cir. 2001). However,

“the prisoner must establish that: 1) certain information is in the prison file; 2) the

information is false; and 3) the information is relied on to a constitutionally significant

degree.” Id.

       Here, even accepting Duvall’s factual allegations as true, he has not demonstrated

that the disciplinary report has been relied on to a constitutionally significant degree. With

respect to Duvall’s limited time in the SHU, as the Court previously explained,

“[d]isciplinary segregation does not implicate a protected liberty interest for purposes of

due process unless it ‘imposes atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life.’” Duvall, No. 0:19-cv-100-HRW, at Doc. # 5 at 3

                                              2
    Case: 0:20-cv-00070-DLB Doc #: 7 Filed: 08/24/20 Page: 3 of 3 - Page ID#: 39




(quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). Duvall’s submissions make no

reference to such an atypical or significant hardship. See generally (Doc. # 1). Moreover,

to the extent that Duvall is trying to object to his three-point custody level increase, the

United States Court of Appeals for the Sixth Circuit has explained that “a prisoner has no

right to a particular security level.” Johnson, 21 F. App’x at 332. And to the extent that

Duvall objects to the loss of other privileges at the prison, he has not clearly explained

the nature of those collateral consequences, let alone demonstrated that they are

constitutionally significant.1 Thus, Duvall’s complaint is simply unavailing.

       Accordingly, it is ORDERED that:

       (1)     Duvall’s complaint (Doc. # 1) is DISMISSED pursuant to 28 U.S.C. § 1915A

because it fails to state a claim upon which relief may be granted;

       (2)     This action is STRICKEN from the Court’s docket; and

       (3)     The Court will enter a corresponding Judgment.

       This 24th day of August, 2020.




J:\DATA\ORDERS\PSO Orders\0-20-070-DLB Memorandum.docx




1      While the prison incident report attached to Duvall’s complaint does suggest that he may
have lost telephone privileges for a short time (Doc. # 1-1 at 2), federal courts have consistently
said that this sanction is not constitutionally significant. See, e.g., Uraz v. Ingham County Jail,
No. 1:19-cv-550, 2019 WL 4292394, at *6 (W.D. Mich. Sept. 11, 2019) (collecting cases).
                                                3
